                                                                                          FILED
                                                                                 2019 Apr-03 PM 01:41
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        MIDDLE DIVISION


SONYA HALL MORGAN,                        }
                                          }
      Plaintiff,                          }
                                          }
v.                                        }   Case No.: 4:17-cv-01148-ACA
                                          }
SOCIAL SECURITY                           }
ADMINISTRATION,                           }
COMMISSIONER,                             }
                                          }
      Defendant.                          }


                          MEMORANDUM OPINION

      Plaintiff Sonya Hall Morgan appeals the decision of the Commissioner of

Social Security denying her claim for a period of disability and disability insurance

benefits. Based on the court’s review of the administrative record and the parties’

briefs, the court affirms the Commissioner’s decision.

I.    PROCEDURAL HISTORY

      Ms. Morgan applied for a period of disability and disability insurance

benefits on September 15, 2014. (R. 37; 118). Ms. Morgan alleges that her

disability began on July 13, 2009. (R. 37; 118). The Commissioner initially

denied Ms. Morgan’s claim on October 23, 2014. (R. 121-127). Ms. Morgan

requested a hearing before an Administrative Law Judge (ALJ). (R. 128-130).
After holding a hearing, the ALJ issued an unfavorable decision on June 24, 2016.

(R. 33-51). On May 3, 2017, the Appeals Council declined Ms. Morgan’s request

for review (R. 1), making the Commissioner’s decision final and ripe for the

court’s judicial review. See 42 U.S.C § 405(g).

II.   STANDARD OF REVIEW

      The court’s role in reviewing claims brought under the Social Security Act is

a narrow one. The court “must determine whether the Commissioner’s decision is

supported by substantial evidence and based on proper legal standards.” Winschel

v. Comm’r of Soc. Sec., 631 F.3d 1176, 1178 (11th Cir. 2011) (internal quotation

marks and citation omitted). “Under the substantial evidence standard, this court

will affirm the ALJ’s decision if there exists ‘such relevant evidence as a

reasonable person would accept as adequate to support a conclusion.’” Henry v.

Comm’r of Soc. Sec., 802 F.3d 1264, 1267 (11th Cir. 2015) (quoting Winschel, 631

F.3d at 1178). The court may not “decide the facts anew, reweigh the evidence,”

or substitute its judgment for that of the ALJ. Winschel, 631 F.3d at 1178 (internal

quotations and citation omitted). The court must affirm “[e]ven if the evidence

preponderates against the Commissioner’s findings.” Crawford v. Comm’r of Soc.

Sec., 363 F.3d 1155, 1158-59 (11th Cir. 2004) (per curiam) (internal quotation

marks and citation omitted).




                                         2
       Despite the deferential standard for review of claims, the court must

“‘scrutinize the record as a whole to determine if the decision reached is reasonable

and supported by substantial evidence.’”       Henry, 802 F.3d at 1267 (quoting

MacGregor v. Bowen, 786 F.2d 1050, 1053 (11th Cir. 1986)). Moreover, the court

must reverse the Commissioner’s decision if the ALJ does not apply the correct

legal standards. Cornelius v. Sullivan, 936 F.2d 1143, 1145-46 (11th Cir. 1991).

III.   ALJ’S DECISION

       To determine whether an individual is disabled, an ALJ follows a five-step

sequential evaluation process. The ALJ considers:

       (1) whether the claimant is currently engaged in substantial gainful
       activity; (2) whether the claimant has a severe impairment or
       combination of impairments; (3) whether the impairment meets or
       equals the severity of the specified impairments in the Listing of
       Impairments; (4) based on a residual functional capacity (“RFC”)
       assessment, whether the claimant can perform any of his or her past
       relevant work despite the impairment; and (5) whether there are
       significant numbers of jobs in the national economy that the claimant
       can perform given the claimant’s RFC, age, education, and work
       experience.

Winschel, 631 F.3d at 1178.

       Here, the ALJ determined that Ms. Morgan has not engaged in substantial

gainful activity from the alleged onset date of July 13, 2019 through her date last

insured of December 31, 2014. (R. 40). The ALJ found that Ms. Morgan has the

following severe impairments: fibromyalgia, lupus, osteoarthritis, migraine

headaches, obsessive compulsive disorder, anxiety, and depression. (R. 40). The

                                         3
ALJ then concluded that Ms. Morgan does not suffer from an impairment or

combination of impairments that meets or medically equals the severity of one of

one of the listed impairments in 20 C.F.R. § 404, Subpart P, Appendix 1. (R. 44).

      After considering the evidence of record, the ALJ determined that through

her date last insured, Ms. Morgan had the RFC to perform:

      light work as defined in 20 CFR 404.1567(b), which allowed for
      primarily work around things; casual contact with the general public;
      occasional contact with co-workers and supervisors; occasional
      stooping and crouching; no climbing; no driving; no unrestricted
      heights; simple, repetitive, non-productive tasks; and a temperature
      controlled environment.

(R. 46). Based on this RFC, the ALJ found that Ms. Morgan cannot perform her

past relevant work as a conveyor feeder. (R. 49). Relying on testimony from a

vocational expert, the ALJ concluded that through her date last insured, jobs

existed in the national economy that Ms. Morgan could perform, including night

cleaner. (R. 50-51). Accordingly, the ALJ determined that Ms. Morgan has not

been under a disability as defined in the Social Security Act, from July 13, 2009,

through December 31, 2014, the date last insured. (R. 51).

IV.   DISCUSSION

      Ms. Morgan argues that the court should reverse and remand the

Commissioner’s decision for four reasons: (1) the ALJ failed to properly determine

the date of disability pursuant to Social Security Ruling 83-20; (2) the ALJ failed

to properly evaluate Ms. Morgan’s fibromyalgia under Social Security Ruling 12-
                                        4
2p; (3) the ALJ’s RFC finding is conclusory and violated SSR 96-8a; and (4) the

Appeals Council failed to show in its written denial that it adequately evaluated

new evidence. The court addresses each issue in turn.

      A.     Expert Testimony Pursuant to SSR 83-20

      Ms. Morgan argues that the ALJ failed to comply with SSR 83-20 because

he did not obtain expert testimony to determine the date she became disabled.

(Doc. 14 at 23). According to SSR 83-20, “[i]n addition to determining that an

individual is disabled, the decisionmaker must also establish the onset date of

disability.” SSR 83-20, 1983 WL 31249, at *1. To determine the onset date for

disabilities of nontraumatic origin, an ALJ considers “the applicant’s allegations,

work history, if any, and the medical and other evidence concerning impairment

severity.” Id. at *2. Social Security Ruling 83-20 contemplates that an ALJ

“should” consult a medical advisor where “it may be possible, based on the

medical evidence to reasonably infer that the onset of a disabling impairment(s)

occurred sometime prior to the date of the first recorded medical examination,” and

with respect to malignant neoplastic disease, “[t]o establish onset of disability prior

to the time a malignancy is first demonstrated to be inoperable or beyond control

by other modes of therapy.” Id. at 3.

      Setting aside that Ms. Morgan does not identify how her case fits into one of

these two categories, she acknowledges in her brief that in an unpublished


                                          5
decision, the Eleventh Circuit has found that SSR 83-20 requires an ALJ “to obtain

a medical expert in certain instances to determine a disability onset date after a

finding of disability.” (Doc. 14 at 24, quoting Klawinski v. Comm’r of Soc. Sec.,

391 F. App’x 772, 776 (11th Cir. 2010)); see also Caces v. Comm’r, Soc. Sec.

Admin., 560 F. App’x 936, 939 (11th Cir. 2014) (“The plain language of SSR 83-

20 indicates that it is applicable only after there has been a finding of disability and

it is then necessary to determine when the disability began.”).

       The ALJ found that Ms. Morgan is not disabled. (R. 51). Therefore, SSR

83-20 does not apply. See Caces, 560 F. App’x at 939; Klawinski, 391 F. App’x at

776.

       B.    Evaluation of Fibromyalgia Pursuant to SSR 12-2p

       Ms. Morgan argues that the ALJ did not properly evaluate her fibromyalgia

under SSR 12-2p. The court finds that Ms. Morgan has abandoned her argument

on this point. “[A] legal claim or argument that has not been briefed before the

court is deemed abandoned and its merits will not be addressed.” Access Now, Inc.

v. Sw. Airlines Co., 385 F.3d 1324, 1330 (11th Cir. 2004). “[A]n appellant’s brief

must include an argument containing appellant’s contentions and the reasons for

them, with citations to the authorities and parts of the record on which the

appellant relies.” Singh v. U.S. Atty. Gen., 561 F.3d 1275, 1278 (11th Cir. 2009)

(quotation marks omitted).


                                           6
      Ms. Morgan’s brief expressly identifies an argument with respect to the

ALJ’s consideration of her fibromyalgia under SSR 12-2p. The summary of the

ALJ’s purported errors of law (doc. 14 at 2) and one numbered section of her brief

(id. at 26) state that she is challenging the ALJ’s analysis of her fibromyalgia under

SSR 12-2p. But the brief does nothing more.

      In support of her argument that the ALJ did not follow SSR 12-2p, Ms.

Morgan block quotes from one Eleventh Circuit decision (that pre-dates SSR 12-

2p) and two unpublished district court decisions. (See Doc. 14 at 26-29; see also

Doc. 17 at 4-6). She also summarizes briefly another unpublished district court

decision. (Doc. 14 at 29; Doc. 17 at 6). Ms. Morgan identifies no specific error

with the ALJ’s consideration of her fibromyalgia, and she fails to explain why she

believes the ALJ’s evaluation of her fibromyalgia runs afoul of SSR 12-2p. (See

Doc. 14 at 26-29).

      This sort of perfunctory argument gives neither the Commissioner nor the

court any guidance about Ms. Morgan’s argument aside from the fact that she

asserts the existence of an error. See Singh, 561 F.3d at 1278 (“[A]n appellant’s

simply stating that an issue exists, without further argument or discussion,

constitutes abandonment of that issue and precludes our considering the issue . . .

.”); see also Sapuppo v. Allstate Floridian Ins. Co., 739 F.3d 678, 681 (11th Cir.

2014) (“We have long held that an appellant abandons a claim when he either


                                          7
makes only passing references to it or raises it in a perfunctory manner without

supporting arguments and authority.”). Nor does Ms. Morgan’s reply brief remedy

the deficiencies of her initial brief. (See Doc. 17 at 4-6).

      Because Ms. Morgan’s briefs do not present adequate argument on this

issue, the court will not address it.

      C.     The ALJ’s RFC Determination Complies with SSR 96-8

      The RFC describes the types of work that a claimant may perform despite

limitations caused by his impairments. Phillips v. Barnhart, 357 F.3d 1232, 1238

(11th Cir. 2004) (citing 20 C.F.R. § 404.1545(a)). The ALJ determined that Ms.

Morgan can perform a range of light work with a number of postural, exertional,

and environmental limitations. (R. 46).

      Ms. Morgan argues that the ALJ’s RFC determination is not supported by

substantial evidence because the RFC is conclusory and does not comply with SSR

96-8p. (Doc. 9, pp. 25-30). The court disagrees.

      SSR 96-8p states that:

      The RFC assessment must include a narrative discussion describing
      how the evidence supports each conclusion, citing specific medical
      facts (e.g., laboratory findings) and nonmedical evidence (e.g., daily
      activities, observations). In assessing RFC, the adjudicator must
      discuss the individual’s ability to perform sustained work activities in
      an ordinary work setting on a regular and continuing basis (i.e., 8
      hours a day, for 5 days a week, or an equivalent work schedule), and
      describe the maximum amount of each work-related activity the
      individual can perform based on the evidence available in the case
      record. The adjudicator must also explain how any material
                                           8
      inconsistencies or ambiguities in the evidence in the case record were
      considered and resolved.

                                       ...

      The RFC assessment must include a discussion of why reported
      symptom-related functional limitations and restrictions can or cannot
      reasonably be accepted as consistent with the medical and other
      evidence.

                                       ...

      The RFC assessment must always consider and address medical
      source opinions. If the RFC assessment conflicts with an opinion from
      a medical source, the adjudicator must explain why the opinion was
      not adopted.

SSR 96-8p, 1996 WL 374184, at *7 (footnote omitted).

      The ALJ explained that he

      considered all symptoms and the extent to which these symptoms can
      reasonably be accepted as consistent with the objective medical
      evidence and other evidence, based on the requirements of 20 C.F.R.
      §§ 404.1520 and 416.920 and SSR 96-4p.

(R. 46). In addition to medical and objective evidence, the ALJ considered formal

medical opinions, Ms. Morgan’s treatment history, and her testimony about her

alleged limitations. (R. 46-49). The ALJ’s decision sufficiently demonstrates that

he considered all of the relevant evidence in arriving at his RFC determination.

See Carson v. Comm’r of Soc. Sec., 440 F. App’x 863, 864 (11th Cir. 2011)

(“Following [SSR 96-8p’s] rubric, the ALJ fully discussed and evaluated the

medical evidence, [the claimant’s] testimony, and the effect each impairment has

on [the claimant’s] daily activities.”); Freeman v. Barnhart, 220 F. App’x 957, 960

                                        9
(11th Cir. 2007) (“[T]he ALJ complied with SSR 96-8p by considering [the

claimant’s] functional limitations and restrictions and, only after he found none,

proceeding to express her residual functional limitations in terms of exertional

levels.”).

       Ms. Morgan does not challenge the ALJ’s evaluation of the medical

evidence. Rather, she suggests that the ALJ’s RFC is not supported by substantial

evidence because the ALJ was required to rely on a physical capacities assessment

from a treating or examining physician. (See Doc. 14 at 31-32, citing Thomason v.

Barnhart, 34 F. Supp. 2d 1326 (N.D. Ala. 2004) and Coleman v. Barnhart, 264 F.

Supp. 2d 1007 (S.D. Ala. 2003)). Ms. Morgan’s argument is not persuasive. The

RFC determination is an issue reserved to the Commissioner, and although an ALJ

will consider medical source opinions in reaching that determination, an ALJ is not

required to base her RFC finding on the opinion of a physician. See 20 C.F.R. §§

404.1527(d)(2); 404.927(d)(2); Castle v. Colvin, 557 F. App’x 849, 853-54 (11th

Cir. 2014) (substantial evidence supported ALJ’s RFC determination even though

ALJ rejected treating physician’s opinion, and the record contained no other

physical capacities assessment).

       Ms. Morgan also submits that this case is similar to Walker v. Bowen, 826

F.2d 941 (11th Cir. 1987), a case in which the Eleventh Circuit found that

substantial evidence did not support the Commissioner’s finding that the claimant


                                        10
could perform light work. (Doc. 14 at 32). Ms. Morgan offers no substantive

argument regarding why the facts of this case are analogous to Walker. (Doc. 14 at

32). And contrary to Ms. Morgan’s argument (see Doc. 14 at 32), the ALJ’s RFC

findings are not mere conclusions without analysis. See supra p. 9; see also R. 46-

49.

      D.    New Evidence Before the Appeals Council

      While her case was pending before the Appeals Council, Ms. Morgan

submitted additional evidence for the Appeals Council’s review. This evidence

includes: (1) results of an MRI of Ms. Morgan’s thoracic spine, dated August 16,

2016; (2) mental health treatment notes, dated April 12, 2016 through July 14,

2016; and (3) results from a June 8, 2016 neuropsychological evaluation performed

by Dr. Adam Tyler Gerstenecker. (R. 11-12, 20-26, 57-61). With respect to this

evidence, the Appeals Council explained:

      The Administrative Law Judge decided your case through December
      31, 2014. This additional evidence does not relate to the period at
      issue. Therefore, it does not affect the decision about whether you
      were disabled beginning on or before December 31, 2014.

(R. 2). Ms. Morgan argues that the Appeals Council did not properly review her

new evidence because the Appeals Council “claims to have considered the new

evidence, but it offers no material basis for affirming the decision.” (Doc. 14 at

33; see also Doc. 17 at 10). Ms. Morgan contends that the Appeal Council’s

review of her additional evidence was “purely conclusory” and “epitomizes
                                        11
‘perfunctory adherence’ to the ALJ[’]s decision.” (Doc. 14 at 33, citing Epps v.

Harris, 624 F.2d 1267 (5th Cir. 1980) and Bowen v. Heckler, 748 F.2d 629 (11th

Cir. 1984)).

      Where the Appeals Council considers new evidence but declines a

claimant’s request for review, as Ms. Morgan acknowledges occurred in this case

(see Doc. 14 at 33), the Appeals Council is not required “to provide a detailed

discussion of a claimant’s new evidence when denying a request for review.”

Mitchell v. Comm’r, Soc. Sec. Admin., 771 F.3d 780, 782-83 (11th Cir. 2014);

Parks ex rel D.P. v. Comm’r of Soc. Sec. Admin., 783 F.3d 847, 852 (11th Cir.

2015) (“The Appeals Council stated that it considered the new evidence that Parks

submitted, and the Appeals Council added the evidence to the record. The Appeals

Council is not required to do more.”).

      Accordingly, the court finds that the Appeals Council was not required to

provide a detailed explanation for why the new evidence that Ms. Morgan

submitted does not change the ALJ’s decision.

V.    CONCLUSION

      For the reasons explained above, the court concludes that the

Commissioner’s decision is supported by substantial evidence, and the

Commissioner applied proper legal standards in reaching the determination.




                                         12
Therefore, the Court AFFIRMS the Commissioner’s final decision. The Court

will enter a separate order consistent with this memorandum opinion.

      DONE and ORDERED this April 3, 2019.



                                   _________________________________
                                   ANNEMARIE CARNEY AXON
                                   UNITED STATES DISTRICT JUDGE




                                       13
